 



EXHIBIT 10.1
QUIKSILVER, INC.
2006 RESTRICTED STOCK PLAN
FORM OF
RESTRICTED STOCK ISSUANCE AGREEMENT

       
Participant:
   
 
   
Grant Date:
   
 
   
Number of Shares of
   
Restricted Stock Granted:
   
 
   

     THIS RESTRICTED STOCK ISSUANCE AGREEMENT (this “Agreement”) dated as of
[                    ], 2006 (the “Grant Date”) is entered into by and between
Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
Participant specified above, pursuant to the Quiksilver, Inc. 2006 Restricted
Stock Plan (the “Plan”). Capitalized terms used herein and not otherwise defined
in the attached Appendix or elsewhere herein shall have the meaning assigned to
such terms in the Plan.
     NOW, THEREFORE, in consideration of services rendered and to be rendered by
the Participant, and the mutual promises made herein and the mutual benefits to
be derived therefrom, the parties agree as follows:
     1. Grant; Payment of Par Value. Subject to the terms of this Agreement, the
Corporation hereby grants to the Participant an aggregate of
[                    ] restricted shares of Common Stock of the Corporation (the
“Restricted Stock”). Within ten (10) days following the Grant Date, Participant
shall be required to pay to the Corporation an amount (the “Par Price”) equal to
the product of (i) the number of shares of Restricted Stock granted (excluding
any treasury shares granted) and (ii) the par value of each share of Restricted
Stock to be acquired. Payment of the Par Price shall be made in cash (including
check, bank draft, money order or wire transfer of immediately available funds).
     2. Vesting.
          (a) Time Vesting. Subject to Section 7 below, the Restricted Stock
shall vest, and restrictions shall lapse, as follows:

          Date   Number of Shares
 
       

          (b) Acceleration of Vesting Upon Corporate Transaction. Unless the
rights and obligations of the Corporation with respect to this Agreement are to
be assigned to the successor corporation (or Parent thereof) in connection with
a Corporate Transaction, all of the Restricted Stock shall accelerate and vest
and all restrictions shall lapse, upon the consummation of a Corporate
Transaction. If the rights and obligations of the Corporation with respect to
this

 



--------------------------------------------------------------------------------



 



Agreement are assigned to a successor corporation (or Parent thereof) in
connection with a Corporate Transaction and the successor corporation (or Parent
thereof) terminates Participant as an employee, other than for Misconduct, all
of the Restricted Stock shall accelerate and vest and all restrictions shall
lapse immediately prior to such termination of Participant as an employee of the
successor corporation (or Parent thereof).
          (c) Acceleration of Vesting Upon Termination Following Change in
Control. In the event that the Corporation terminates Participant as an Employee
following a Change in Control, other than for Misconduct, all of the Restricted
Stock shall accelerate and vest and all restrictions shall lapse immediately
prior to such termination of Participant as an Employee.
          (d) Acceleration of Vesting Upon Death or Permanent Disability. In the
event of the death or Permanent Disability of Participant, all of the Restricted
Stock shall accelerate and vest and all restrictions shall lapse immediately
prior to such death or Permanent Disability.
     3. Continuance of Employment. Vesting of the Restricted Stock requires
continued Service of the Participant from the Grant Date through the vesting
date as a condition to the vesting of the Restricted Stock and the rights and
benefits under this Agreement. Nothing contained in this Agreement or the Plan
constitutes an employment or service commitment by the Corporation, affects the
Participant’s status as an employee at will who is subject to termination
without cause, confers upon the Participant any right to remain employed by or
in service to the Corporation (or any Parent or Subsidiary), interferes in any
way with the right of the Corporation (or any Parent or Subsidiary) at any time
to terminate such employment or services, or affects the right of the
Corporation (or any Parent or Subsidiary) to increase or decrease the
Participant’s other compensation or benefits. Nothing in this section, however,
is intended to adversely affect any independent contractual right of the
Participant without his or her consent thereto.
     4. Dividend and Voting Rights. After the Grant Date, the Participant shall
be entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock even though such shares are not vested, provided that such
rights shall terminate immediately as to any shares of Restricted Stock that are
forfeited pursuant to Section 7 below.
     5. Restrictions on Transfer. Prior to the time that they have become
vested, neither shares of the Restricted Stock, nor any interest therein, amount
payable in respect thereof, or Restricted Property (as defined in Section 8
hereof) may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered (collectively, a “Transfer”), either voluntarily or
involuntarily. The Transfer restrictions in the preceding sentence shall not
apply to (i) transfers to the Corporation, or (ii) transfers by will or the laws
of descent and distribution. After any shares of Restricted Stock have vested,
the Participant shall be permitted to Transfer such shares of Restricted Stock,
subject to applicable securities law requirements, the Corporation’s insider
trading policies, and other applicable laws and regulations.

 



--------------------------------------------------------------------------------



 



     6. Stock Certificates.
          (a) Book Entry Form. The Corporation shall issue the shares of
Restricted Stock either: (i) in certificate form as provided in Section 6(b)
below; or (ii) in book entry form, registered in the name of the Participant
with notations regarding the applicable restrictions on transfer imposed under
this Agreement.
          (b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Quiksilver, Inc. A
copy of such Agreement is on file in the office of the Secretary of Quiksilver,
Inc.”
          (c) Delivery of Certificates Upon Vesting. Promptly after the vesting
of any shares of Restricted Stock, the Corporation shall, as applicable, either
remove the notations on any shares of Restricted Stock issued in book entry form
which have vested or deliver to the Participant a certificate or certificates
evidencing the number of shares of Restricted Stock which have vested (or, in
either case, such lesser number of shares as may be permitted pursuant to
Section 9). The Participant (or the beneficiary or personal representative of
the Participant in the event of the Participant’s death or Permanent Disability,
as the case may be) shall deliver to the Corporation any representations or
other documents or assurances as the Committee may deem desirable to assure
compliance with all applicable legal and accounting requirements. The shares so
delivered shall no longer be Restricted Stock hereunder.
          (d) Stock Power; Power of Attorney. Concurrently with the execution
and delivery of this Agreement, the Participant shall deliver to the Corporation
an executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Participant, by acceptance of the Restricted Stock,
shall be deemed to appoint, and does so appoint by execution of this Agreement,
the Corporation and each of its authorized representatives as the Participant’s
attorney(s)-in-fact to effect any transfer of unvested forfeited shares of
Restricted Stock (or shares otherwise reacquired by the Corporation hereunder)
to the Corporation as may be required pursuant to the Plan or this Agreement and
to execute such documents as the Corporation or such representatives deem
necessary or advisable in connection with any such transfer.
     7. Effect of Termination of Service. Subject to earlier vesting as provided
in Section 2 hereof, if the Participant ceases to provide Service to the
Corporation (or a Parent or Subsidiary), the Participant’s shares of Restricted
Stock (and related Restricted Property as defined in Section 8 hereof) shall be
forfeited to the Corporation to the extent such shares have

 



--------------------------------------------------------------------------------



 



not become vested pursuant to Section 2 upon the date the Participant’s Service
terminates (the “Severance Date”), regardless of the reason for such termination
(whether with or without cause, voluntarily or involuntarily). Upon the
occurrence of any forfeiture of shares of Restricted Stock hereunder, such
unvested, forfeited shares and related Restricted Property shall be
automatically transferred to the Corporation, without any other action by the
Participant and the Corporation shall refund the Par Price for such forfeited
shares, if any, to the Participant. No additional consideration shall be paid by
the Corporation with respect to such transfer. No interest shall be credited
with respect to, nor shall any other adjustments be made to, the Par Price for
fluctuations in the fair market value of the Common Stock either before or after
the transfer date (except for customary adjustments to reflect stock splits,
reverse stock splits, and stock dividends). The Corporation may exercise its
powers under Section 6(d) hereof and take any other action necessary or
advisable to evidence such transfer. The Participant shall deliver any
additional documents of transfer that the Corporation may request to confirm the
transfer of such unvested, forfeited shares and related Restricted Property to
the Corporation.
     8. Adjustments Upon Specified Events. If any change is made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, Corporate Transaction (not resulting
in acceleration of vesting pursuant to Section 2(b)) or other change affecting
the outstanding Common Stock as a class, appropriate adjustment shall be made by
the Committee to the number and/or class of securities in effect under this
Agreement. Such adjustments to the outstanding Restricted Stock are to be
effected in a manner which shall preclude the enlargement or dilution of rights
and benefits under this Agreement. The adjustments determined by the Committee
shall be final, binding and conclusive. If any adjustment shall be made pursuant
to the foregoing or any dividend other than a regular cash dividend is declared
and the shares of Restricted Stock are not fully vested upon such event or prior
thereto, the restrictions applicable to such shares of Restricted Stock shall
continue in effect with respect to any consideration or other securities (the
“Restricted Property” and, for the purposes of this Agreement, “Restricted
Stock” shall include “Restricted Property,” unless the context otherwise
requires) received in respect of such Restricted Stock. Such Restricted Property
shall vest at such times and in such proportion as the shares of Restricted
Stock to which the Restricted Property is attributable vest, or would have
vested pursuant to the terms hereof if such shares of Restricted Stock had
remained outstanding.
     9. Taxes.
          (a) Tax Withholding. The Corporation (or any Parent or Subsidiary last
employing the Participant) shall be entitled to require a cash payment by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required with respect to Withholding Taxes.
Alternatively, the Participant or other person in whom the Restricted Stock
vests may irrevocably elect, in such manner and at such time or times prior to
any applicable tax date as may be permitted or required under rules established
by the Committee, to have the Corporation withhold and reacquire shares of
Restricted Stock at their Fair Market Value at the time of vesting to satisfy
all or part of the minimum Withholding Taxes of the Corporation (or any Parent
or Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Committee, as the Committee may impose, and shall
not be available if the Participant makes or has made an election pursuant to
Section 83(b) of the Code with respect to such Restricted Stock.

 



--------------------------------------------------------------------------------



 



          (b) Tax Consequences to Participant. Participant acknowledges that the
issuance and the vesting of the Restricted Stock may have significant and
adverse tax consequences for Participant and that Participant has been advised
by the Corporation to review the Questions and Answers on Federal Income Tax
Consequences portion of the Corporation’s Stock Plan Summary and Prospectus and
to consult Participant’s personal tax advisor regarding the consequences of the
issuance and vesting of the Restricted Stock to Participant.
     10. Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Employee shall
be deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 10.
     11. Plan. The Restricted Stock and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Plan Summary and Prospectus for the Plan, and
this Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.
     12. Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 3.3 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
     13. Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     14. Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

            QUIKSILVER, INC., a Delaware corporation
      By:           Print Name:         Its:    

       
 
  PARTICIPANT
 
     
 
   
 
  Signature
 
     
 
   
 
  Print Name

 



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Agreement:
          A. “Board” shall mean the Corporation’s Board of Directors.
          B. “Change in Control” shall mean a change in ownership of control of
the Corporation effected through either of the following transactions.
               (i) the acquisition, directly or indirectly, by any person or
related group of persons (other than the Corporation or a person that directly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders, or
               (ii) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (b) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
          C. “Committee” shall mean the Compensation Committee of the Board of
Directors.
          D. “Common Stock” shall mean the Corporation’s common stock.
          E. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:
               (i) a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
               (ii) the sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.
          F. “Employee” shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          G. “Fair Market Value” per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is at the time traded on the Nasdaq
National Market (prior to becoming a national securities exchange), then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question, as such price is reported by the National Association
of Securities Dealers in the Nasdaq National Market. If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.
               (ii) If the Common Stock is at the time listed on any Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Committee to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
          H. “Misconduct” shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Participant, any unauthorized use or
disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Corporation (or any Parent or Subsidiary) may consider as grounds for the
dismissal or discharge of any Participant or other person in the Service of the
Corporation (or any Parent or Subsidiary).
          I. “Parent” shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          J. “Permanent Disability” shall mean the inability of the Participant
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.
          K. “Service” shall mean the performance of services for the
Corporation (or any Parent or Subsidiary) by a person in the capacity of an
Employee.
          L. “Stock Exchange” shall mean the American Stock Exchange, the New
York Stock Exchange or the Nasdaq Stock Market (upon becoming a national
securities exchange).
          M. “Subsidiary” shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the

 



--------------------------------------------------------------------------------



 



determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          N. “Withholding Taxes” shall mean the Federal, state and local income
and employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of shares of Restricted Stock or upon
the disposition of shares acquired pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE
     In consideration of the execution of the foregoing Restricted Stock
Issuance Agreement by Quiksilver, Inc., I,
                                        , the spouse of the Participant therein
named, do hereby join with my spouse in executing the foregoing Restricted Stock
Issuance Agreement and do hereby agree to be bound by all of the terms and
provisions thereof and of the Plan.
Dated:                     , 2006

       
 
   
 
  Signature of Spouse
 
   
 
   
 
  Print Name

 



--------------------------------------------------------------------------------



 



STOCK POWER
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Issuance
Agreement between Quiksilver, Inc., a Delaware corporation (the “Corporation”),
and the individual named below (the “Individual”) dated as of
                    , 2006, the Individual, hereby sells, assigns and transfers
to the Corporation, an aggregate                                 shares of
Common Stock of the Corporation, standing in the Individual’s name on the books
of the Corporation and represented by stock certificate number(s)
                     to which this instrument is attached, and hereby
irrevocably constitutes and appoints                                          as
his or her attorney in fact and agent to transfer such shares on the books of
the Corporation, with full power of substitution in the premises.
Dated                     ,                     

       
 
   
 
  Signature
 
     
 
   
 
  Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Issuance Agreement
without requiring additional signatures on the part of the Individual.)

 